Citation Nr: 0740335	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San 
Francisco, California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at a non-VA medical 
facility, for services rendered from February 8, 2004, to 
February 9, 2004.  


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse action by the above Department 
of Veterans Affairs (VA) Medical Center, which is the agency 
of original jurisdiction (AOJ) in this case.  


FINDINGS OF FACT

1.  At the time pertinent to this claim, the veteran had the 
following service-connected disabilities:  post-traumatic 
stress disorder (PTSD), with dysthymic disorder, rated as 70 
percent disabling; a skull defect, rated as 10 percent 
disabling; a right lower extremity sciatic nerve disability, 
rated as 10 percent disabling; a right hand median nerve 
disability, rated a 10 percent; a right ulnar nerve 
disability, rated at 10 percent; left carpal tunnel syndrome, 
rated at 10 percent; and left carpal tunnel syndrome, rated 
at 0 percent.  

2.  The veteran's combined service-connected disability 
rating under the VA Rating Schedule was 80 percent, with an 
extra-schedular total disability rating due to service-
connected disabilities (TDIU), effective from February 1999; 
the total rating has not been determined to be permanent in 
nature.

3.  The veteran incurred unauthorized private medical 
expenses (not authorized by VA in advance) in the Emergency 
Room at the S.J. Hospital on February 7, 2004.  He was 
treated in the Emergency Room and was subsequently admitted 
to S.J. Hospital.  He was transported by ambulance from the 
Emergency Room to another part of the hospital to receive an 
isolation bed and further treatment by a physician.  He was 
stabilized on oxygen and medication prior to transport.  The 
veteran was discharged from S.J. Hospital on February 9, 
2004.

4.  The care and services performed on February 7, 2004, were 
rendered in a medical emergency, but not for an adjudicated 
service-connected disability or a disability aggravating a 
service-connected disability.  

5.  The care and services rendered to the veteran at the S.J. 
Hospital from February 8, 2004, to February 9, 2004, after 
the initial emergency evaluation and treatment on February 7, 
2004, were not for a continued medical emergency of such a 
nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.

CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
private medical expenses incurred at S.J. Hospital for 
services rendered from February 8, 2004, to February 9, 2004, 
are not met. 38 U.S.C.A. §§ 1725, 1728 (West 2002 & 2006); 38 
C.F.R. §§ 17.120, 17.1000 to 17.1008 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.326(a) (2007).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim; to indicate which information and evidence VA will 
obtain and which information and evidence the claimant is 
expected to provide; and to request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  According to the Court, however, 
because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable to such 
claims.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining whether the veteran has had a fair 
opportunity to present arguments and evidence in support of 
his claim for reimbursement of medical expenses.  

In an undated letter, the VAMC informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  

In addition, the veteran was advised, by virtue of the July 
2005 Statement of the Case (SOC), of the pertinent law and 
what the evidence must show in order to substantiate his 
claim, and adequately explained the basis for the decision.  
The VAMC has obtained the pertinent records for the treatment 
in question which the veteran received.  He has not submitted 
or made reference to any additional records which would tend 
to substantiate his claim.  In addition, the veteran was 
presented an opportunity for a hearing in this case, but 
waived his opportunity for a hearing. Therefore, the Board 
finds that further development is not warranted in this case 
and the veteran is not prejudiced by proceeding to adjudicate 
this claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

II.  Facts and Analysis

The veteran presented to the Emergency Room of S.J. Hospital 
on February 7, 2004, with complaints of shortness of breath 
and coughing up large amounts of blood (hemoptysis).  
Emergency room personnel noted the veteran had a history of 
hemoptysis and a right lung mass, and had been previously 
hospitalized at S.J. Hospital in December, at which time it 
was suspected that he had a malignancy.  Upon evaluation, the 
veteran looked pale and ill, and there were scattered rhonchi 
and decreased breath sounds in his chest.  A chest X-ray 
showed an increased area of mass on the right side, which 
represented spreading and worsening since the previous chest 
X-ray in December, and there appeared to be either pneumonia 
or a new mass in the mid-upper lung field on the right.  The 
clinical impression was 




pneumonia and right lung mass, worsening, and the caregivers 
suspected a malignancy with pneumonia. 

The veteran was admitted to S.J. Hospital at that time, and 
transported by ambulance from the Emergency Room to another 
part of the hospital to be placed in an isolation bed and 
receive further treatment from a physician.  The Emergency 
Room admission record reveals the veteran was given 10 mg of 
morphine and 25 mg of Phenergan, and was stable on oxygen 
before being transported.  He remained in the hospital for 
two days, during which time several procedures were 
conducted, including a bronchoscopy and biopsy.  He was 
released to the San Francisco VA Medical Center (VAMC) on 
February 9, 2004, with various medications.  

The VAMC approved payment for services rendered while the 
veteran was in the Emergency Room on February 7, 2004, but 
denied payment for services rendered on February 8th and 
February 9th, 2004.  The veteran seeks payment of all of the 
medical expenses incurred for services rendered at S.J. 
Hospital from February 7th through February 9th, 2004.  He 
has asserted that he had to wait two days for transportation 
to the VAMC, which was out of his control.  

Initially, in adjudicating a claim for reimbursement of 
medical expenses, the Board must make a factual determination 
as to whether VA gave prior authorization for the non-VA 
medical care that the veteran received.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a 
medical, determination.  Similes v. Brown, 5 Vet. App. 555 
(1994).  In the present case, it is neither contended, nor 
suggested by the record, that the veteran had any prior 
authorization from VA to receive the medical care he was 
provided from February 7, 2004, to February 9, 2004.

Under section 1728(a) of Title 38, United States Code, in 
order to be entitled to payment or reimbursement of medical 
expenses incurred at a non-VA facility, a claimant must 
satisfy three conditions.  There must be a showing that:



(a)  The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected disability 
associated with and held to be aggravating 
an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has 
a total disability, permanent in nature, 
resulting from a service-connected 
disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and

(b)  The services were rendered in a medical 
emergency of such nature that delay would have 
been hazardous to life or health; and

(c)  No VA or other Federal facilities were 
feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization 
for the services required would not have been 
reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

If any one is lacking, the benefit sought may not be granted.  
See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120 (2007); Zimick v. 
West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. 
App. 539, 547 (1997).


In this case, the veteran does not participate in a 
vocational rehabilitation program and the evidence shows he 
was not treated for a service-connected disability, or a 
disability determined to be aggravating a service-connected 
disability.  At the time of the treatment in issue, the 
veteran's service-connected disabilities consisted of post-
traumatic stress disorder (PTSD), with dysthymic disorder, 
rated as 70 percent disabling; a skull defect, rated as 10 
percent disabling; a right lower extremity sciatic nerve 
disability, rated as 10 percent disabling; a right hand 
median nerve disability, rated a 10 percent; a right ulnar 
nerve disability, rated at 10 percent; left carpal tunnel 
syndrome, rated at 10 percent; and left carpal tunnel 
syndrome, rated at 0 percent.  He also had a TDIU in effect, 
from February 1999.  That rating of total disability, 
however, has not been determined to be permanent in nature.

The medical records from S.J. Hospital show the veteran 
received treatment for pneumonia and other associated 
symptoms, none of which is shown to be related to any of his 
service-connected disabilities.  Therefore, the veteran does 
not meet the above criteria for entitlement to payment for 
care rendered from February 7, 2004, to February 9, 2004, 
under 38 U.S.C.A. § 1728(a). 

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Public Law 106-177.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions: 

(a)  The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public.

(b)  The claim for payment of reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking 
immediate medical attention would have been 
hazardous to life or health (this standard would be 
met if there were an emergency medical condition 
manifesting itself by acute symptoms of sufficient 
severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of 
health and medicine could reasonably expect the 
absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions or 
serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued medical 
emergency of such a nature that the veteran could 
not have been safely discharged or transferred to a 
VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes 
stabilized);

(e)  At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. chapter 17 
within the 24-month period preceding the furnishing 
of such emergency treatment;

(f)  The veteran is financially liable to the 
provider of emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment (this 
condition cannot be met if the veteran has coverage 
under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to 
comply with the provisions of that health-plan 
contract, e.g., failure to submit a bill or medical 
records within specified time limits, or failure to 
exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider;

(i)  The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency treatment 
to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2007).

After review of the evidence of record, the Board finds the 
preponderance of the evidence is against the grant of 
entitlement to payment or reimbursement of the private 
medical expenses incurred at S.J. Hospital for services 
rendered from February 8, 2004 to February 9, 2004.  In 
making this determination, the Board finds most probative the 
opinion rendered by the VA physician who reviewed the 
veteran's duplicate Combined Health Record in May 2005.  The 
physician reviewed the veteran's records, as well as the 
treatment records from S.J. Hospital, and determined that the 
initial treatment received was for a condition which was 
emergent, life-threatening, or medically necessary.  That is 
consistent with the veteran's reasonable belief that the 
initial admission was emergent in nature.  The 


VA physician also determined, however, that the emergency 
ended after the veteran left the emergency room.  The Board 
notes the VA physician did not provide an explanation in 
support of his conclusion; however, the Board finds no 
prejudice to the veteran in this regard because the VA 
physician's opinion is supported by the evidence of record.  

As noted above, the February 7, 2004, admission record from 
S.J. Hospital reveals that the veteran was transported by 
ambulance from the Emergency Room to another part of the 
hospital to be placed in an isolation bed and receive further 
treatment from a physician.  In denying the veteran's claim, 
the Board finds it probative that the admission record 
reflects that the veteran was stable on oxygen and medication 
prior to being transported.  There is no indication that the 
veteran's medical condition would have been in jeopardy had 
he been transferred to the VAMC as opposed to being 
transported and admitted to S.J. Hospital upon being released 
from the Emergency Room.  The Board believes that, at that 
point, the veteran no longer should reasonably have believed 
that it was still an emergency situation.  He has asserted 
that he had to wait two days for transportation to the VAMC 
to be arranged; however, review of the evidence shows the 
VAMC was not notified of the veteran's hospitalization until 
February 9, 2004, at which time the veteran was accepted to 
transfer to the VAMC.  Therefore, the Board finds the 
competent and probative evidence of record establishes that 
the medical care provided on February 8th and 9th, 2004, 
after the initial emergency evaluation and treatment on 
February 7, 2004, was not for a continued medical emergency 
of such a nature that the veteran could not have been safely 
transferred to a VA or other Federal facility.  

In the absence of evidence establishing that the veteran 
meets the criteria for payment or reimbursement of private 
medical services rendered at S.J. Hospital from February 8, 
2004, to February 9, 2004, either on the basis of eligibility 
under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, payment 
or reimbursement of those services is not warranted. 

The Board lacks authority to award medical care benefits 
except as authorized by statute and regulations.  In this 
case, the law and not the evidence is dispositive, and thus, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred at S.J. Hospital for 
services rendered from February 8, 2004, to February 9, 2004, 
is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


